                Case 4:18-cr-00608-JD Document 154 Filed 07/08/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Criminal Division Chief

 4 CASEY BOOME (NYBN 5101845)
   ROSS WEINGARTEN (NYBN 5236401)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-6627
             FAX: (415) 436-7234
 8           Email: casey.boome@usdoj.gov

 9 Attorneys for United States of America

10
                                     UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13

14
     UNITED STATES OF AMERICA,                        )   CASE NO. CR 18-0608 JD
15                                                    )
             Plaintiff,                               )   STIPULATION AND ORDER VACATING JULY
16                                                    )   15, 2020 STATUS CONFERENCE AND SETTING
        v.                                            )   AUGUST 26, 2020 STATUS CONFERENCE
17                                                    )
     ANGELO VALDEZ                                    )
18                                                    )
                                                      )
19           Defendant.                               )
                                                      )
20                                                    )
21

22           The above-captioned case is set for a status conference on July 15, 2020 at 10:30 a.m. regarding

23 the defendant’s alleged violations of the conditions of his supervised release. The Probation Officer has

24 informed the parties that she now has an unavoidable conflict on July 15, 2020. Given the history of the

25 Probation Officer’s detailed work with the defendant in this case, the government and defense counsel

26 agree that the parties and the Court would benefit from her presence and insight during the status
27 conference. Therefore, subject to the Court’s confirming order, the parties jointly request that the Court

28 vacate the July 15, 2020 status conference and continue the matter to August 12, 2020 at 10:30 a.m. The

     STIPULATION AND [PROPOSED] ORDER
     Case No. CR 18-0608 JD
              Case 4:18-cr-00608-JD Document 154 Filed 07/08/20 Page 2 of 3




 1 parties have conferred with the Courtroom Deputy, who has confirmed that August 12, 2020 at 10:30

 2 a.m. is a convenient date for the Court.

 3          IT IS SO STIPULATED.

 4                                                    DAVID L. ANDERSON
                                                      United States Attorney
 5

 6 DATED: July 8, 2020                                     /s/
                                                      CASEY BOOME
 7                                                    ROSS WEINGARTEN
                                                      Assistant United States Attorney
 8

 9
     DATED: July 8, 2020                                   /s/
10                                                    DANIEL P. BLANK
                                                      Attorney for Defendant
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER
     Case No. CR 18-0608 JD
               Case 4:18-cr-00608-JD Document 154 Filed 07/08/20 Page 3 of 3




 1                                                 ORDER

 2          For the reasons set forth in the stipulation of the parties, and for good cause shown, the Court

 3 VACATES the status conference set for July 15, 2020 at 10:30 a.m. and CONTINUES this case to

 4 August 26, 2020 at 10:30 a.m. for a status conference.

 5          IT IS SO ORDERED.

 6

 7 DATED: July 9, 2020
                                                          HON. JAMES DONATO
 8                                                        United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     [PROPOSED] ORDER
     Case No. CR 18-0608 JD
